Name: Council Directive 80/393/EEC of 18 March 1980 amending the Annexes to Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products
 Type: Directive
 Subject Matter: agricultural policy;  plant product;  agricultural activity;  forestry;  trade
 Date Published: 1980-04-17

 Avis juridique important|31980L0393Council Directive 80/393/EEC of 18 March 1980 amending the Annexes to Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products Official Journal L 100 , 17/04/1980 P. 0035 - 0046 Greek special edition: Chapter 03 Volume 33 P. 0135 Spanish special edition: Chapter 03 Volume 17 P. 0227 Portuguese special edition Chapter 03 Volume 17 P. 0227 COUNCIL DIRECTIVE of 18 March 1980 amending the Annexes to Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (80/393/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), and in particular Article 13 thereof, Having regard to the prosposal from the Commission, Whereas, in the interests of a uniform implementation of Directive 77/93/EEC the term "harmful viruses and mycoplasmas" of fruit plants (in particular Annex I (A) (e) (1)) should be clarified at Community level ; whereas, therefore, an amendment to Annex I (A) (e) and to Annex II (A) (d) is necessary ; whereas the "special requirements" (Annex IV (A)) established in regard to the harmful organisms concerned should be adapted accordingly; Whereas any risk should be prevented which may arise from the introduction on potato breeding material, of harmful organisms unknown in the Community ; whereas, therefore, the protective measures laid down in this connection in Annex III (A) should be extended; Whereas the measures laid down in the said Directive in the case of oak wood in the round, against the introduction of oak wilt (Ceratocystis fagacearum) into the Community have on the one hand proved insufficient, and on the other unnecessarily strict ; whereas therefore, the "special requirements" established in respect of this disease (Annex IV (A) (2)) should take into account the technical safeguards which have been recognized since then; Whereas it is appropriate, furthermore, to clarify certain provisions of the Annexes to the Directive and to eliminate some ambiguities, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I to Directive 77/93/EEC is hereby amended as follows: 1. The following items shall be added to A (a): " 17. Arrhenodes minutus Drury, 18. Pseudopityophthorus minutissimus Zimm., 19. Pseudopityophthorus pruinosus Eichh."; 2. (A) (e) (1) shall be replaced by the following: "1. Harmful viruses and harmful virus-like pathogens of Cydonia Mill., Fragaria (Tourn.) L., Malus Mill., Prunus L., Pyrus L., Ribes L., Rubus L.: (a) apple proliferation mycoplasm, (b) apricot chlorotic leafroll mycoplasm, (c) cherry raspleaf virus (American), (d) peach mosaic virus (American), (e) peach phony rickettsia, (1)OJ No L 26, 31.1.1977, p. 20. (f) peach rosette mycoplasm, (g) peach yellows mycoplasm, (h) pear decline mycoplasm, (i) plum line pattern virus (American), (k) raspberry leaf curl virus (American), (l) sharka virus, (m) strawberry latent "C" virus, (n) strawberry vein-banding virus, (o) strawberry witches' broom pathogen, (p) X-disease mycoplasm, (q) other harmful viruses and harmful virus-like pathogens, in so far as they do not exist in the Community."; 3. In (B) (c) (6) and (7), the words "United Kingdom (Northern Ireland)" shall be added in the right-hand column. Article 2 Annex II to Directive 77/93/EEC is hereby amended as follows: 1. In (A) (a) (9), the text of the right-hand column shall be replaced by the following: "Wood of conifers (coniferae), with bark, originating in non-European countries"; 2. In the English version of (A) (c) (3), the words "Irish rhizomes" shall be replaced by "Iris bulbs"; 3. In the English version of (A) (c) (10), the words "Flower corms" shall be replaced by "Flower bulbs"; 4. In the Italian version of (A) the third table shall be entitled "(c) Crittogame" instead of "(d) Virus e micoplasmi"; 5. (A) (d) shall be replaced by the following: "(d) Viruses and virus-like pathogens: >PIC FILE= "T0013225"> >PIC FILE= "T0013226"> 6. In (B) (c) (7), the words "United Kingdom (Northern Ireland)" shall be added in the right-hand column. Article 3 Annex III to Directive 77/93/EEC is hereby amended as follows: >PIC FILE= "T0013227"> >PIC FILE= "T0013228"> 5. In (B) (7), the words "United Kingdom (Northern Ireland)" shall be added in the right-hand column. Article 4 Annex IV of Directive 77/93/EEC is hereby amended as follows: >PIC FILE= "T0013229"> 4. In the German version of (A) (4), the word "oder" shall be added in the right-hand column between the text of (a) and that of (b); >PIC FILE= "T0013231"> 6. In (A) (7) (a), (8) to (11) and (12) (a), the words "or in its immediate vicinity" shall be added each time after the words "at the place of production"; 7. In (A) (9) (a), the second indent shall be deleted in the right-hand column; 8. In (A) (14), the words "the Ulmaceae family" shall be replaced by "Ulmus and Zelkova"; >PIC FILE= "T0013232"> >PIC FILE= "T0013233"> >PIC FILE= "T0013234"> >PIC FILE= "T0013235"> >PIC FILE= "T0013236"> >PIC FILE= "T0013237"> >PIC FILE= "T0013238"> 13. In the English version of IV (A) (30), the words "and have been found free" shall be replaced by "which have been found free"; >PIC FILE= "T0013239"> 15. In (A) (38), the words "and that no symptoms have been" shall be replaced by "and that no Ditylenchius dipsaci has been"; 16. In (B) (12) and (13), the words "United Kingdom (Northern Ireland)" shall be added in the right-hand column. Article 5 Annex V to Directive 77/93/EEC is hereby amended as follows: 1. In (4) the first indent shall be replaced by the following: "- Castanea, Quercus, including - where it originates in North American countries - wood which does not retain its natural round surface, - Ulmus"; 2. The following shall be inserted: "4a. Isolated bark of Quercus L., other than Quercus suber L." Article 6 In the English version of Annex VIII (B) the title of the certificate shall be replaced by the following: "RE-FORWARDING PHYTOSANITARY CERTIFICATE". Article 7 Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with: - Article 4 (11) by 1 January 1983 at the latest, - the other provision of this Directive by 1 May 1980 at the latest. Article 8 This Directive is addressed to the Member States. Done at Brussels, 18 March 1980. For the Council The President A. RUFFINI